Name: Commission Regulation (EC) NoÃ 701/2005 of 4 May 2005 determining to what extent applications lodged in April 2005 for the right to import bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds can be met
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production
 Date Published: nan

 5.5.2005 EN Official Journal of the European Union L 118/5 COMMISSION REGULATION (EC) No 701/2005 of 4 May 2005 determining to what extent applications lodged in April 2005 for the right to import bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98 (2), and in particular Article 5 thereof, Whereas: (1) Article 9(1) of Regulation (EC) No 1081/1999 provides for a further allocation of quantities not covered by import licence applications at 15 March 2005. (2) Article 1 of Commission Regulation (EC) No 553/2005 of 11 April 2005 providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds (3) lays down the quantities of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds that may be imported under special conditions until 30 June 2005. (3) The quantities for which import rights have been requested are such that applications may be accepted in full, HAS ADOPTED THIS REGULATION: Article 1 Each application for the right to import, lodged in accordance with Article 9 of Regulation (EC) No 1081/1999, shall be granted in full for serial number 09.0003. Article 2 This Regulation shall enter into force on 5 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 131, 27.5.1999, p. 15. Regulation as last amended by Regulation (EC) No 1096/2001 (OJ L 150, 6.6.2001, p. 33). (3) OJ L 93, 12.4.2005, p. 31.